
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


Global


OMNIVISION TECHNOLOGIES, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


        Unless otherwise defined herein, the terms defined in this Notice of
Grant of Restricted Stock Units (the "Notice of Grant") and Terms and Conditions
of Restricted Stock Unit Grant, attached hereto as Exhibit A (together, the
"Agreement"), will have the same defined meanings as in the 2007 Equity
Incentive Plan (the "Plan").

        Participant:

        Address:

        Participant has been granted the right to receive Restricted Stock
Units, subject to the terms and conditions of the Plan and the Agreement as
follows:

    Grant Number       

--------------------------------------------------------------------------------

                      Date of Grant       

--------------------------------------------------------------------------------

                      Vesting Commencement Date       

--------------------------------------------------------------------------------

                      Total Number of Restricted Stock Units       

--------------------------------------------------------------------------------

   

Vesting Schedule:

        The Restricted Stock Units will vest as follows:

        One-Third of the Restricted Stock Units will vest on the first
anniversary of the Vesting Commencement Date, and one-third of the Restricted
Stock Units will vest on each of the second and third anniversaries of the
Vesting Commencement Date; provided, however, that in each case Participant
remains a Service Provider through each vesting date.

        In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant's right to acquire any Shares hereunder will
immediately terminate.

        * Important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in the attached Terms
and Conditions of Restricted Stock Unit Grant; please be sure to read the entire
Agreement.

        The Restricted Stock Units evidenced by this Notice of Grant is part of
and subject in all respects to the terms and conditions of the Plan (a copy of
which has been made available to Participant by the Company) and the attached
Terms and Conditions of Restricted Stock Unit Grant.

        By Participant's signature to this Agreement, Participant represents and
warrants that he or she is familiar with, and agrees to be bound by, the terms
and provisions of the Plan and this Agreement. Participant further represents
and warrants that he or she has reviewed this Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan and
this Agreement.

        Finally, to the extent taxes and other payments are required to be
withheld with respect to the Restricted Stock Units, if Participant has not
previously done so with respect to a prior equity grant, Participant represents
that he or she has reviewed the Stock Trading Plan for Mandatory Sale of Shares

--------------------------------------------------------------------------------




to Cover Tax Withholding Obligations (Exhibit B to this Agreement), which
Participant must sign (in writing or electronically) and return to the Company.

        Participant acknowledges and agrees that by clicking the "ACCEPT" button
on the E*TRADE on-line grant agreement response page, it will act as
Participant's electronic signature to this Agreement and will result in a
contract between Participant and the Company with respect to this Award of
Restricted Stock Units. Participant agrees to sign and return to the Company a
paper copy of this Agreement to the extent requested by the Company.

      PARTICIPANT   OMNIVISION TECHNOLOGIES, INC.      

--------------------------------------------------------------------------------

Signature  

--------------------------------------------------------------------------------

By      

--------------------------------------------------------------------------------

Print Name  

--------------------------------------------------------------------------------

Title

2

--------------------------------------------------------------------------------






EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT


        1.     Grant.    The Company hereby grants to Participant under the Plan
an Award of Restricted Stock Units, subject to all of the terms and conditions
in the Notice of Grant, this Agreement and the Plan.

        2.     Company's Obligation to Pay.    Each Restricted Stock Unit
represents the right to receive a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
Section 3, Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

        3.     Vesting Schedule.

        (a)   General.    Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Agreement will vest in
Participant according to the vesting schedule set forth on the attached Notice
of Grant, subject to Participant continuing to be a Service Provider through
each such date.

        (b)   Leave of Absence.    Except to the extent otherwise required by
local law, during any Company authorized leave of absence (whether paid or
unpaid), the vesting of the Restricted Stock Units will be suspended after the
leave of absence exceeds a period of ninety (90) days. Vesting of the Restricted
Stock Units will resume upon Participant's termination of the leave of absence.
The Vesting Schedule of the Restricted Stock Units will be extended by the
length of the suspension, plus the amount of time until the next "quarterly
vesting date." For these purposes a "quarterly vesting date" means the first day
of each quarter starting on January 1, April 1, July 1, or October 1 of each
year respectively.

EXAMPLE: By way of example only, assume one-third (1/3rd) of Participant's
Restricted Stock Units are to vest on July 1 of 2010, 2011 and 2012, subject to
Participant's continued status as a Service Provider through each applicable
date. Assume as well that Participant commences an unpaid leave of absence on
April 15, 2010 and returns from such leave of absence on August 20, 2010. On
July 1, 2010, one-third (1/3rd) of Participant's Restricted Stock Units would
vest because as of such date Participant's leave of absence had not yet exceeded
ninety (90) days. Thereafter, one-third (1/3rd) of the Restricted Stock Units
would vest on the first Trading Day on or after October 1 of 2011 and 2012,
subject to Participant's continued status as a Service Provider through such
dates and assuming Participant does not go on any additional leaves of absence
requiring further suspension of vesting of the Award pursuant to this
Section 3(b).

        4.     Forfeiture upon Termination of Status as a Service
Provider.    Notwithstanding any contrary provision of this Agreement, if
Participant ceases to be a Service Provider for any or no reason, the
then-unvested Restricted Stock Units awarded by this Agreement will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder. Participant will be deemed to cease to be a Service Provider when
Participant ceases to provide active services to the Company (or any Parent or
Subsidiary) and Participant's continuous period of employment for purposes of
vesting hereunder shall not be considered service as a Service Provider during
any notice of termination of employment, whether expressed or implied, and no
vesting of this Award shall occur during such period.

3

--------------------------------------------------------------------------------



        5.     Payment after Vesting.

        (a)   Subject to Section 7, any Restricted Stock Units that vest will be
paid to the Participant (or in the event of the Participant's death, to his or
her estate) in whole Shares. Subject to the provisions of paragraph 5(b), such
vested Restricted Stock Units shall be paid in Shares as soon as practicable
after vesting, but in each such case no later than the date that is
two-and-one-half months from the later of (i) the end of the Company's tax year
that includes the vesting date, or (ii) the end of Participant's tax year that
includes the vesting date.

        (b)   Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant's
termination as a Service Provider (provided that such termination is a
"separation from service" within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a "specified
employee" within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant's
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant's termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant's estate as soon as practicable following his or her death. It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the Restricted Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, "Section 409A" means Section 409A of the Code, and
any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

        6.     Payments after Death.    Any distribution or delivery to be made
to Participant under this Agreement will, if Participant is then deceased, be
made to Participant's designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant's estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

        7.     Tax Withholding.    Until and unless the Administrator determines
otherwise, on the date or dates on which tax or other withholding obligations
(if any) arise with respect to the Restricted Stock Units (or as soon as
administratively practicable thereafter), a number of Shares sufficient to pay
the minimum income taxes, employment taxes, social security taxes, social
insurance, payroll taxes, contributions, payment on account obligations,
national taxes and other applicable taxes and payments required to be withheld
with respect to the Shares otherwise issuable with respect to this Award (the
"Tax-Related Items") will be sold pursuant to such procedures as the
Administrator in its sole discretion may specify from time to time (it being
understood that the Shares to be sold must have vested pursuant to the terms of
this Agreement and the Plan). The proceeds from such sale shall be used to
satisfy Participant's Tax-Related Items (and any associated broker or other
fees) arising with respect to the Restricted Stock Units. Only whole Shares will
be sold to satisfy any Tax-Related Items. The proceeds from the sale of Shares
in excess of the Tax Related Items (and any associated broker or other fees)
will be remitted to the Participant pursuant to such procedures as the
Administrator may specify from time to time. By accepting this Award,
Participant expressly consents to the sale of Shares to cover the Tax-Related
Items (and any associated broker or other fees) and agrees and acknowledges that
Participant may not satisfy such Tax-Related Items by any means other than such
sale of Shares,

4

--------------------------------------------------------------------------------




as set forth under this Section 7, unless required to do so by the Administrator
or pursuant to the Administrator's express written consent.

        In addition, after consultation with the Company's Compliance Officer
(as defined in the Company's Insider Trading Policy), the Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may require the Participant to satisfy the Tax-Related Items, in whole or
in part by one or more of the following: (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a value equal to the
minimum amount statutorily required to be withheld, (c) delivering to the
Company already vested and owned Shares having a value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to the Participant through such means as the Administrator
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. Notwithstanding any contrary
provision of this Agreement, no Shares shall be distributed to the Participant
unless and until all Tax-Related Items have been withheld or otherwise satisfied
with respect to the Restricted Stock Units. If the Participant fails to make
satisfactory arrangements for the payment of any Tax-Related Items with respect
to any Restricted Stock Units upon vesting or otherwise, the Participant will
permanently forfeit such Restricted Stock Units and the Shares issuable with
respect thereto will be returned to the Plan at no cost. All Tax-Related Items
related to the Restricted Stock Units and any Shares deliverable in payment
thereof is the sole responsibility of Participant.

        8.     Rights as Stockholder.    Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates (including through electronic delivery)
representing such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.

        9.     No Effect on Service.    Participant acknowledges and agrees that
the vesting of the Restricted Stock Units pursuant to the vesting schedule
hereof is earned only by Participant continuing to be a Service Provider through
the applicable vesting dates (and not through the act of being hired or
acquiring Shares hereunder). Participant further acknowledges and agrees that
this Agreement, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of Participant
continuing to be a Service Provider for the vesting period, for any period, or
at all, and will not interfere with Participant's right or the right of the
Company (or the Parent or Subsidiary employing or retaining Participant) to
terminate Participant's status as a Service Provider at any time, with or
without cause, subject to local law and the terms of any employment agreement.

        10.   Address for Notices.    Any notice to be given to the Company
under the terms of this Agreement will be addressed to the Company at OmniVision
Technologies, Inc., attn: Stock Administrator, 1341 Orleans, Sunnyvale, CA
94089, or at such other address as the Company may hereafter designate in
writing.

        11.   Grant is Not Transferable.    Except to the limited extent
provided in Section 6, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

        12.   Binding Agreement.    Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

5

--------------------------------------------------------------------------------



        13.   Additional Conditions to Issuance of Stock.    If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

        14.   Plan Governs.    This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

        15.   Administrator Authority.    The Administrator will have the power
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

        16.   Electronic Delivery.    The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant's consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

        17.   Captions.    Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

        18.   Agreement Severable.    In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

        19.   Modifications to the Agreement.    This Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock Units.

        20.   Governing Law.    This Award Agreement shall be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California and agree
that such litigation shall

6

--------------------------------------------------------------------------------




be conducted in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

        21.   Data Privacy.

        (a)   Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Agreement by and among, as applicable, his or
her employer, the Company and its Parent or Subsidiary for the exclusive purpose
of implementing, administering and managing Participant's participation in the
Plan.

        (b)   Participant understands that his or her employer, the Company and
its Parent or Subsidiary, as applicable, hold certain personal information about
Participant regarding his or her employment, the nature and amount of
Participant's compensation and the fact and conditions of Participant's
participation in the Plan, including, but not limited to, Participant's name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company and any Parent or Subsidiary, details of
all options, awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant's favor, for
the purpose of implementing, administering and managing the Plan (the "Data").
Participant understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant's country, or elsewhere, and that
the recipient's country may have different data privacy laws and protections
than Participant's country. Participant understands that Participant may request
a list with the names and addresses of any potential recipients of the Data by
contacting the stock administrator. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant's
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party. Participant understands that the
Data will be held only as long as is necessary to implement, administer and
manage Participant's participation in the Plan. Participant understands that he
or she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting the stock administrator in writing. Participant understands, however,
that refusing or withdrawing his or her consent may affect the Company's ability
to provide benefits under the Plan due to the administration of the Plan being
carried out in the United States. For more information on the consequences of
refusal to consent or withdrawal of consent, Participant understands that
Participant may contact the stock administrator.

        22.   Nature of Grant; No Entitlement; No Claim for Compensation.    In
accepting the grant of this Award for the number of Restricted Stock Units as
specified above, Participant acknowledges the following:

        (a)   The Plan is established voluntarily by the Company; it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time.

        (b)   The grant of this Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of awards
(including Awards), or benefits in lieu of awards, even if awards have been
granted repeatedly in the past.

        (c)   All decisions with respect to future awards, if any, will be at
the sole discretion of the Administrator.

        (d)   Participant is voluntarily participating in the Plan.

7

--------------------------------------------------------------------------------



        (e)   This Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Parent or Subsidiary (including, as applicable, Participant's employer) and
which is outside the scope of Participant's employment contract, if any.

        (f)    This Award is not part of Participant's normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

        (g)   In the event that Participant's employer is not the Company, the
grant of the Award will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Award will not
be interpreted to form an employment contract with Participant's employer or any
Parent or Subsidiary of the Company.

        (h)   The future value of the underlying Shares is unknown and cannot be
predicted with certainty.

        (i)    In consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of the Award
or diminution in value of the Award or any of the Shares issuable under the
Award from termination of Participant's employment by the Company or
Participant's employer, as applicable (and for any reason whatsoever and whether
or not in breach of contract or local labor laws), and Participant irrevocably
releases Participant's employer, the Company and its Parent and Subsidiaries, as
applicable, from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, Participant shall be deemed to have
irrevocably waived his or her entitlement to pursue such claim to the extent
permitted by the relevant local law, if applicable.

8

--------------------------------------------------------------------------------






EXHIBIT B


Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations


        I am adopting and entering into this stock trading plan (the "Sales
Plan") so that I may receive the necessary proceeds to satisfy any requirements
to pay the minimum income taxes, employment taxes, social security taxes, social
insurance, payroll taxes, contributions, payment on account obligations,
national taxes and other applicable taxes and payments (collectively, "Taxes")
required to be withheld by the Company (or the employing Parent or Subsidiary)
on my behalf if and when such tax withholding obligations arise as a result of
the grant by the Company to me of any Restricted Stock Units, shares of
restricted stock or performance shares. I dispel any inference that I am selling
shares of Company common stock ("Shares") on the basis of or while aware of
material nonpublic information or that such sales evidence my awareness of
material nonpublic information or information at variance with the Company's
statements to investors.

1.     Recitals

        a.    I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act").

        b.    I am establishing this Sales Plan in order to permit the orderly
disposition of a portion of the Shares that I acquired (or will acquire)
pursuant to an award of Restricted Stock Units, restricted stock or performance
shares (each, an "Equity Award"). The Shares are being sold pursuant to a
mandatory sale provision in the Agreement to provide the necessary proceeds to
satisfy any Taxes if and when any tax withholding obligations arise, as well any
broker or other fees associated with such sales. By adopting and entering into
this Sales Plan, I agree and acknowledge that I may not satisfy such Taxes and
associated broker and other fees by any means other than the sale of Shares
pursuant to the terms and conditions of this Sales Plan. This Sales Plan will
apply to the mandatory sale of Shares under all future Equity Awards received by
me from the Company.

        c.    Unless otherwise defined herein, the terms in this Sales Plan will
have the same defined meanings as in the 2007 Equity Incentive Plan (the
"Plan").

2.     Representations, Warranties and Covenants

        I hereby represent, warrant and covenant that:

        a.    I am not aware of any material nonpublic information concerning
the Company or its securities. I am entering into this Sales Plan in good faith
and not as part of a plan or scheme to evade compliance with the United States
federal securities laws.

        b.    Once vested, the Shares to be sold under this Sales Plan shall be
owned free and clear by me and are not subject to any liens, security interests
or other encumbrances or limitations on disposition other than those imposed by
Rule 144 under the Securities Act of 1933, as amended.

        c.    If I am an executive officer or director of the Company, I
acknowledge that any filings required under Section 16 of the Exchange Act are
my sole responsibility.

        d.    I am aware that in order for this Sales Plan to constitute a plan
pursuant to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

9

--------------------------------------------------------------------------------



3.     Implementation of the Plan

        a.    The Company has appointed or shall appoint a broker (the "Broker")
(or the Company may, in its discretion, permit me to appoint a Broker) to sell
Shares pursuant to the terms and conditions set forth below.

        b.    The Broker is authorized to begin selling Shares pursuant to this
Sales Plan commencing on the date that the first Shares under the Equity Award
vest. The Broker shall sell such number of Shares as shall be required to
satisfy (i) any applicable Taxes in accordance with my then current applicable
withholding rate (including any supplemental rate) and (ii) any associated
broker or other fees.

        c.    I understand that the Broker may not be able to effect a sale due
to a market disruption or a legal, regulatory or contractual restriction
applicable to the Broker or any other event or circumstance (a "Blackout"). I
also understand that even in the absence of a Blackout, the Broker may be unable
to effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale.

4.    Termination.    This Sales Plan shall terminate upon the last day of my
service with the Company. This Sales Plan may not be terminated, modified or
amended at any time without the prior approval of the Administrator.

          PARTICIPANT:                  

--------------------------------------------------------------------------------

Signature                  

--------------------------------------------------------------------------------

Print Name        

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29



OMNIVISION TECHNOLOGIES, INC. 2007 EQUITY INCENTIVE PLAN NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
EXHIBIT B
Stock Trading Plan for Mandatory Sale of Shares to Cover Tax Withholding
Obligations
